IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

GARY FREEMAN,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4285

FLORIDA DEPARTMENT OF
CORRECTIONS,

     Appellee.
_____________________________/

Opinion filed April 8, 2016.

An appeal from the Circuit Court for Leon County.
George S. Reynolds, III, Judge.

Gary Freeman, for Appellant.

Kenneth S. Steely, General Counsel, Tallahassee; Pamela Jo Bondi, Attorney
General, Daniel A. Johnson, Assistant Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS and THOMAS, JJ., CONCUR; MAKAR, J., CONCURS WITH
WRITTEN OPINION.
Makar, J., concurring

      We are required to dismiss this matter as untimely, but the transfer of

Freeman during the 30-day period when he was required to pursue his appellate

remedy provides him with an “alternative avenue of review.” Gundlah v. Moore,

831 So. 2d 780, 781 (Fla. 4th DCA 2002) (“The appropriate remedy has been to

dismiss the untimely appeal without prejudice, allowing the appellant to pursue

relief in the lower tribunal by motion seeking to set aside the original order and

requesting that a new appealable order be entered.”).




                                         2